IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                   : No. 577 MAL 2019
                                                 :
                     Respondent                  :
                                                 : Petition for Allowance of Appeal
                                                 : from the Order of the Superior Court
              v.                                 :
                                                 :
                                                 :
 JAMAL KENYA MCCLOUD,                            :
                                                 :
                     Petitioner                  :


                                       ORDER



PER CURIAM

      AND NOW, this 4th day of February, 2020, the Petition for Allowance of Appeal is

DENIED. The Application of the American Civil Liberties Union of Pennsylvania, the

Public Defender Association of Pennsylvania, and the Pennsylvania Association of

Criminal Defense Lawyers to Appear as Amici Curiae in Support of Granting Mr.

McCloud’s Petition for Allowance of Appeal is GRANTED. The Application of Community

Legal Services to Appear as Amicus Curiae in Support of Granting Mr. McCloud’s Petition

for Allowance of Appeal is DENIED as untimely.